El Juez PresideNte Sr. QuiñONes,
después de exponer los hechos anteriores, emitió la opinión del Tribunal..
*148Aceptando los fundamentos de lieclio de la sentencia ape-lada y los de derecho, á excepción del tercero.
Considerando, en su lugar, que con arreglo á la Orden Judicial de 4 de Abril de 1899, que es de aplicación al caso, era necesario el transcurso de seis años de posesión continúa, con buena fé y justo título, para adquirir por la prescripción ordinaria el dominio de los bienes inmuebles.
Vistas las disposiciones legales citadas y el artículo 1840 dal vigente Código Civil.
Fallamos»<?ue debemos confirmar y confirmamos la senten-cia apelada, con las costas al apelante.
Jueces concurrentes: Sres. Hernández, Figueras y Mac-Leary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.